Citation Nr: 0507010	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  01-04 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York




THE ISSUE

Entitlement to special apportionment of the veteran's 
benefits on behalf of his children, LH, LA, CH, and MA.  



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from July 1964 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the claims file does not indicate that the 
appellant and the veteran have been provided with proper 
notice of the duties and responsibilities of the parties and 
VA in conjunction with the appellant's request for an 
apportionment of the veteran's VA benefits, pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  In fact, the 
record shows that the last adjudicative action taken by the 
RO on this issue was in January 2001, approximately one month 
after the VCAA became effective.  It would be prejudicial to 
both parties for the Board to proceed with final appellate 
consideration of this case without first according them full 
procedural due process.  

Further, relevant issues in this case remain unresolved.  
Although the RO requested both the veteran and the appellant 
to submit completed Financial Status Reports, detailing their 
families' income and expenses, neither has done so, although 
both parties submitted partial information.  The record also 
indicates that the parties dispute who has custody of the 
veteran's children: The appellant has stated that she has 
custody of all four children, while the veteran has stated 
that she has custody of one child, with the other three being 
in foster care.  The RO should attempt to determine who has 
custody of which children.  In addition, the record indicates 
that the RO was previously withholding the veteran's pension 
benefit to repay an overpayment of his benefits.  The RO 
should clarify the status of that action.  Finally, the RO 
should clarify for the record who is currently a dependent of 
the veteran for VA benefits purposes.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should 1) inform the appellant 
and the veteran and the veteran's 
accredited representative about the 
information and evidence not of record 
that is necessary to substantiate her 
request for an apportionment of the 
veteran's VA benefits, 2) inform the 
parties about the information and 
evidence that VA will seek to provide, 
3) inform the parties about the 
information and evidence they are 
expected to provide, and 4) request that 
the parties provide any evidence in their 
possession that pertains to the claim.  

2.  The RO should again request that both 
parties submit detailed information about 
their families' income and expenses.  

3.  The RO should attempt to ascertain 
who currently has custody of each of the 
veteran's children.  

4.  The RO should clarify for the record 
the status of VA's previous action to 
recoup from the veteran an overpayment of 
his monthly pension benefit.  

5.  The RO should clarify for the record 
who is currently a dependent of the 
veteran for VA benefits purposes.  

6.  The RO should comply with VA 
contested claim procedures concerning all 
notices provided in this case.  

7.  Upon completion of all of the above 
actions, the RO should again consider the 
appellant's apportionment request.  If 
action taken remains adverse to her, she 
and the veteran and the veteran's 
accredited representative should be 
furnished a supplemental statement of the 
case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  Neither the appellant nor the veteran need take any 
action until otherwise notified, but they may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  The purpose of 
this REMAND is to obtain clarifying information and to 
provide the parties with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


